Citation Nr: 0202342	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from May 1949 to September 
1952 and died in June 1999.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died at a private hospital in June 1999 of 
cardiopulmonary arrest due to urosepsis; pulmonary embolism 
and coronary artery disease were other significant conditions 
contributing to his death.  

2.  The service-connected post-traumatic stress disorder and 
complications therefrom accelerated the course of the 
veteran's final illness such as to hasten his death 
therefrom.  


CONCLUSION OF LAW

The veteran's service-connected psychiatric disability 
contributed substantially or materially to the cause of his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

In view of the allowance of the appellant's claim, further 
assistance is unnecessary to substantiate the claim.  For the 
same reason, the request for an opinion from an independent 
medical expert is moot.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran died at a private hospital 
in June 1999 at the age of 67.  The cause of death, as listed 
on the death certificate, was cardiopulmonary arrest due to 
urosepsis.  Pulmonary embolism, history of myocardial 
infarction, and percutaneous transluminal coronary 
angioplasty (PTCA) were other significant conditions 
contributing to death.  An autopsy was not performed.  
Correspondence from G. S. Williams, M.D., the veteran's 
private treating physician, shows that the pulmonary embolism 
and urosepsis were complications of a recently diagnosed 
glioblastoma.  Glioblastoma is a general term for malignant 
forms of astrocytoma.  Dorland's Illustrated Medical 
Dictionary 699 (28th ed. 1994).  Astrocytoma is the most 
common type of primary brain tumor.  Id. at 152.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, which was rated 70 
percent disabling, effective from September 29, 1998.  A 
total disability rating based on individual unemployability 
due to service-connected disability was in effect from the 
same date.  

Although the veteran's service medical records are mostly 
unavailable and were reportedly destroyed in a 1973 fire at 
the National Personnel Records Center, the report of his 
separation examination in August 1952 is of record and is 
completely negative for complaints or findings referable to 
any of the disabilities causing or contributing to his death 
many years later.  In particular, his cardiovascular system 
was normal, his blood pressure was 128/80, and a chest X-ray 
was normal.  

The earliest documentation of any pertinent abnormality was 
in May 1987, when the veteran was seen by his private 
physician.  It was then reported that he had recently 
undergone a physical examination for "black lung" disease 
and had been found to have hypertension.  A private 
examination in October 1987 resulted in pertinent diagnoses 
of "post combat stress syndrome" and high blood pressure.  
Hypertension, requiring minimal medication for control, was 
also diagnosed on VA examination in April 1988.  

The record thereafter shows continuing treatment for 
hypertension with various medications.  The medical evidence 
also documents that for nearly a decade and a half prior to 
his death, the veteran manifested symptoms of post-traumatic 
stress disorder, especially anxiety and depression.  His 
symptomatology also included nightmares and fears of seeing 
Chinese.  (He was a combat veteran of the Korean Conflict.)  
In January 1995, he sustained a myocardial infarction.  It 
was noted at that time that he had a history of 
hypercholesterolemia and cigarette abuse, as well as 
hypertension and anxiety disorder.  

The veteran was followed thereafter for a number of 
disorders, including arteriosclerotic cardiovascular disease 
status-post his myocardial infarction.  In February 1995, Dr. 
Williams stated that the veteran's coronary artery disease 
was exacerbated by his smoking and that his smoking had been 
exacerbated, in Dr. Williams' opinion, by his anxiety and 
stress "and post Korea stress syndrome."  

In correspondence to the RO dated in August 1998, Dr. 
Williams noted that the veteran was having a lot of 
nightmares and restless sleep and that his symptoms of post-
traumatic stress disorder seemed to be getting worse as he 
grew older, despite aggressive medical therapy.  Indeed, the 
veteran's post-traumatic stress disorder symptoms were the 
worst that Dr. Williams had seen in him.  

The private medical evidence shows that when seen in August 
1985, it was reported that the veteran had smoked up to two 
packs of cigarettes a day for 30 years.  He also had a 20-
year exposure to underground coal mines.  The record also 
shows a lengthy history of anxiety and depression.  In 
correspondence dated in July and November 1999, Dr. Williams 
reiterated that the veteran had had severe problems with his 
post-traumatic stress disorder, which had led to increased 
smoking to alleviate his stress.  In this sense, Dr. Williams 
said, his death was related to his service-connected 
psychiatric disability.  Dr. Williams noted the veteran's 
1995 myocardial infarction and said that the veteran had poor 
left cardiac function with residual impairment of his left 
ventricle, with superimposed ischemic heart disease, that 
placed him at more risk from other stresses.  Dr. Williams 
reported that the veteran died after developing overwhelming 
urosepsis and cardiorespiratory arrest.  Dr. Williams stated 
that the veteran would have been much more able to tolerate 
the cardiovascular stresses of the urosepsis had he not had 
his underlying cardiac disease.  

The Board notes that the terminal hospital report is not of 
record, but it is inferable from Dr. Williams' correspondence 
that the veteran's glioblastoma was likely overwhelming.  
However, even in such cases, where death can be anticipated 
irrespective of coexisting conditions, there is for 
consideration whether there is a reasonable basis for holding 
that a service-connected condition affecting a vital organ 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(d)(4).  

In this case, there is competent medical evidence that the 
veteran smoked to alleviate symptoms of his service-connected 
post-traumatic stress disorder and that the smoking 
contributed to the development of coronary artery disease.  
Competent medical evidence "means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)).  

In addition, there is documentary evidence that the veteran 
developed hypertension secondary to symptoms resulting from 
his service-connected post-traumatic stress disorder.  
Competent medical evidence "may also mean statements 
conveying sound medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses."  Id.  

In the statement of the case issued in February 2000, the RO 
cited the position of the Veterans Health Administration 
rejecting an etiological relationship between post-traumatic 
stress disorder and increased smoking on the one hand and the 
development of cardiovascular disease on the other.  This 
appears to refer to recent legislation that prohibits an 
award of service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  See 38 U.S.C.A. § 1103(a) (West Supp. 
2001).  This statutory prohibition applies to claims received 
by VA after June 9, 1998.  38 C.F.R. § 3.300(a) (2001).  

In addition, for claims for secondary service connection 
received by VA after June 9, 1998, a disability that is 
proximately due to or the result of an injury or disease 
previously service connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service connected under 38 C.F.R. § 
3.310(a).  38 C.F.R. § 3.300(c).  

However, the appellant's claim is that the veteran smoked 
heavily as a proximate result of the anxiety associated with 
his service-connected post-traumatic stress disorder.  
Service connection for post-traumatic stress disorder was not 
predicated on the veteran's having smoked during service; 
rather, his smoking is claimed to have increased markedly as 
a consequence of the increasing anxiety associated with his 
service-connected psychiatric disorder.  The prohibition set 
forth in 38 U.S.C.A. § 1103(a) and 38 C.F.R. § 3.300 does not 
prohibit service connection if the disability or death can be 
service connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300(b)(1).  

Moreover, a specific medical opinion, medical treatise 
evidence, or authoritative writings were not submitted to 
refute the competent evidence supporting the claim.  See 
Futch v. Derwinski, 2 Vet. App. 204, 207 (1992) (Board's 
opinion and rating board's opinion are of no evidential value 
in refuting medical evidence supporting a secondary service 
connection claim); Tucker v. Derwinski, 2 Vet. App. 201, 203 
(1992) ("a medical opinion by a Regional Office rating board 
or hearing officer is not 'independent medical evidence' as 
described in Colvin [v. Derwinski, 1 Vet. App. 171, 175 
(1991)] and, therefore, cannot be relied on by a Board panel 
to support its opinion").  

In any event, the appellant's claim need not rest on an 
interpretation of the laws and regulations referable to 
smoking-related illness.  There is unrefuted evidence 
suggesting an etiological link between the veteran's coronary 
artery disease and his service-connected post-traumatic 
stress disorder.  The evidence in support of the claim 
includes "Hypertension in the War Veteran," a compendium of 
medical articles indicating, among other things, that there 
is an etiological relationship between hypertension and 
anxiety neurosis.  It seems that the veteran had an 
overwhelming disease process that led to his death.  He also 
had coronary artery disease that, according to Dr. Williams, 
rendered him significantly less able to resist the stress on 
his heart resulting from his terminal disease process.  This 
evidence, the Board again points out, is unrefuted and 
compels the Board to afford the appellant the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  It follows that the claim for 
service connection for the cause of the veteran's death is 
granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

